Title: de Bure Frères to Thomas Jefferson, 23 October 1817
From: de Bure Frères
To: Jefferson, Thomas


                        
                            
                                Monsieur
                                paris ce 23 8bre 1817.
                            
                            Nous avons reçu en Son temps la Lettre que vous nous avez fait L’honneur de nous ecrire, datée du 6 de juin. Nous avons été bien flattés d’apprendre que les Livres que M Warden nous avoit demandés L’année derniere etoient pour vous, et plus encore, Monsieur de savoir que vous en aviez été Content. Nous esperons que vous ne le serez pas moins de ceux de cette année, Nous avons mis le Meme soin dans leur choix, et les reliures qu’il a fallu faire faire L’ont été par le Meme relieur.
                            nous avons eu L’honneur de voir M Ticknor, nous avons examiné avec lui votre note, et il n’y a rien changé. Nous n’avons pas pu suivre exactement pour L’envoi des Livres L’ordre de la note, parce qu’il y en a qu’il n’a pas été possible de trouver a paris. il auroit fallu les faire venir d’allemagne, et nous n’avions pas pour cela le temps necessaire. notre intention, Monsieur est de les demander pour les avoir ici pour L’année prochaine, puisque vous nous flattez de la Continuation de Votre Correspondance.
                            dans les traductions de platon il manque les deux volumes des Dialogues que Nous n’avons pas pu avoir, ils seront de meme pour le premier envoi. nous vous donnons ici, Monsieur, la facture de notre envoi, il a excedé de quelque chose L’argent que vous nous avez fait remettre par M Jn Vaughan de philadelphie, Cet excedent sera a Nouveau Compte.
                            Nous avons adressé la Caisse à M Bensley, votre consul au havre; nous la lui avons expediée le 18 de septembre de sorte que nous ne doutons pas qu’elle ne soit maintenant embarquée. Nous attendions Monsieur, qu’il nous eut dit qu’il l’avoit reçue pour pouvoir vous L’ecrire, mais comme nous n’avons pas de ses nouvelles nous ne voulons pas retarder davantage notre Lettre, de crainte que les Livres ne vous parviennent avant. nous lui avons bien recommandé de la faire placer dans un endroit sec du vaisseau, afin que les livres ne risquent pas d’etre Mouillés.
                            Voici, Monsieur, une chose que nous vous prions de nous dire relativement a L’envoi de L’année derniere Notre facture se Montoit a francs 1925.50C. Mr Warden nous a remis a toucher une Lettre de change sur mm perregaux de 350 Dollars, qui ont produit fr. 1837.50C ce qui fait 88 francs de moins que notre facture, devons nous demander ces 88 francs, a Mr Warden, ou voulez vous que nous les portions sur votre compte, il nous semble plus facile de les ajouter aux 15fr 25C de cette année, que d’avoir a faire remettre une aussi petite Somme a M Warden, pour qu’ensuite il nous la donnat.
                            
                                nous avons l’honneur d’etre, Monsieur Vos tres humbles et tres obeissants Serviteurs
                                de Bure freres.Libraires du Roi, et de la Bibliotheque du Roi.
                            
                        
                        
                            p.S. Si vous pouvez, Monsieur nous envoyer L’année prochaine Votre demande plutot, nous pourrions vous en faire L’envoi tout a fait dans la belle Saison. nous n’avons pas perdu de temps cette année, et la caisse n’a pas pu partir d’ici avant le 18 7bre.
                        
                      
                        Editors’ Translation
                        
                            
                                
                                    Sir
                                    Paris 23 October 1817.
                                
                                We have duly received the letter with which you honored us, dated 6 June. We were proud to learn that the books that Mr. Warden ordered from us last year were for you, and we were even more pleased, Sir, to know that you had been satisfied with them. We hope that you will be no less so with those of this year. We have taken the same care in their selection, and the necessary bindings have been done by the same bookbinder.
                                We had the honor of meeting Mr. Ticknor. We examined your memorandum with him, and he left it unchanged. When we sent the books we were unable to follow the exact order of  your memorandum, because some of them could not be found in Paris. It would have been necessary to have them sent from Germany, and we did not have time for that. We intend, Sir, to order them so as to have them here next year, since you honor us with the continuation of your correspondence.
                                The translations of Plato lack the two volumes of dialogues, which we were unable to obtain. They will be included in the next package. We hereby transmit, Sir, the invoice for our shipment. It exceeded somewhat the money that you had Mr. John Vaughan of Philadelphia remit to us. This deficit will begin a new account.
                                We have addressed the crate to Mr. Beasley, your consul at Le Havre. Because we sent it to him on 18 September, we have no doubt that it has now been shipped. We were waiting, Sir, for him to let us know that he had received it before writing you, but as we have had no news from him, we do not want to delay further our letter for fear that the books will reach you first. We recommended that he have it put in a dry place on the ship so that the books will not be at risk of getting wet.
                                With regard to last year’s package, Sir,  we have a question for you. Our bill amounted to 1,925.50 francs. Mr. Warden gave us a bill of exchange on Messrs. Perregaux for 350 Dollars, which produced ƒ1,837.50, which is 88 francs less than our bill. Should we ask Mr. Warden for these 88 francs or would you like us to add them to your account? It seems easier to add them to the ƒ15.25 from this year than for you to remit such a small sum for us to Mr. Warden.
                                
                                    We have the honor to be, Sir, your very humble and very obedient servants
                                    de Bure Frères.Booksellers to the king, and to the royal library.
                                
                            
                            
                                P.S. Sir, if you can send us your order earlier next year, we will be able to fulfill it for you during the summer months. We wasted no time this year, but the crate could not be shipped until 18 September.
                            
                        
                    